In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________
                      No. 02-22-00064-CV
                 ___________________________

JACKIE M. MERITT, INDIVIDUALLY AND AS INDEPENDENT EXECUTRIX
         OF THE ESTATE OF BOBBY JOE MERITT, Appellant

                                V.

MERITT BUFFALO EVENTS, LLC; XERNIE MERITT; TEXAS FARM CREDIT
 SERVICES, FLCA; SANGER BANK; AND BRITTANY WEAVER, Appellees



                 On Appeal from the Probate Court
                       Denton County, Texas
                 Trial Court No. PR-2016-00404-01


              Before Womack, Wallach, and Walker, JJ.
              Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

       Appellant Jackie M. Meritt, Individually and as Independent Executrix of the

Estate of Bobby Joe Meritt, attempts to appeal from the trial court’s “Order Granting

Successor Receiver’s Motion for Security for Costs and to Clarify Rates” (the Order).

Because we conclude the Order is not final for purposes of appeal, we dismiss this

appeal for want of jurisdiction.

       As reflected in the Order, various parties had deposited $50,000 into the

registry of the trial court “as security for costs for payment of taxes, insurance,

ongoing electricity, trash service, and other utilities and maintenance costs stemming

from the entities at issue” at the request of an initial receiver appointed by the trial

court. The trial court later appointed a successor receiver, and Appellant moved for

her portion of the funds deposited into the court’s registry to be released while the

successor receiver moved for the funds to be considered security for ongoing costs.

In the Order, the trial court ordered “that the $50,000 in the registry of the court

account created for this case shall constitute security for costs . . . [and] paid only after

application of the successor receiver submitted to and reviewed by the [trial court].”

In the Order, the trial court also denied Appellant’s motion for the release of her

portion of the funds that had been placed in the court’s registry.

       On February 25, 2022, we notified Appellant of our concern that we lack

jurisdiction over this appeal because the Order did not appear to be a final judgment

or appealable interlocutory order. We informed her that unless she or any party

                                             2
desiring to continue the appeal filed a response by March 7, 2022, showing grounds

for continuing the appeal, we could dismiss the appeal for want of jurisdiction. See

Tex. R. App. P. 42.3(a), 44.3. Appellant filed a response, but it does not show

grounds for continuing the appeal.

      Generally, appeals may be taken only from final judgments or interlocutory

orders that are authorized by statute. Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195,

200 (Tex. 2001). A judgment or order is final if it disposes of every pending claim and

party. Id. at 205. Probate proceedings are an exception to the one-final-judgment rule

because they may involve multiple orders on discrete issues, each of which may be

final for purposes of appeal. De Ayala v. Mackie, 193 S.W.3d 575, 578 (Tex. 2006) (op.

on reh’g). However, not all interlocutory probate orders are appealable. Id. Where

no statute expressly provides that a particular probate order is final and appealable,

such an order is interlocutory and not subject to immediate appeal unless it disposes

of all parties or issues in a particular phase of the proceedings. Id. at 579; Estate of

Harris, No. 02-17-00265-CV, 2017 WL 4172585, at *1 (Tex. App.—Fort Worth

Sept. 21, 2017, pet. denied) (per curiam) (mem. op.).

      Appellant has not identified any statute that expressly authorizes an appeal

from the Order. Rather, Appellant relies on the law that probate proceedings are an

exception to the one-final-judgment rule, pointing out that “[a] probate order is

appealable if it finally adjudicates a substantial right, whereas if it merely leads to

further hearings on the issue, it is interlocutory.” But, here, the Order contemplates

                                           3
that there will be further hearings pertaining to this particular phase of the

proceeding—it states that the $50,000 deposited into the registry will be “paid only

after application of the successor receiver submitted to and reviewed by the [trial

court].” Thus, the Order is interlocutory. See De Ayala, 193 S.W.3d at 579; Harris,

2017 WL 4172585, at *1; see also In re Guardianship of Conis, No. 12-14-00218-CV,

2014 WL 4922643, at *1 (Tex. App.—Tyler Sept. 30, 2014, no pet.) (per curiam)

(mem. op.) (“[A]n order requiring the deposit of funds as security for costs is not a

final order under the test applied in De Ayala.”); In re Mitchell, 342 S.W.3d 186, 192

(Tex. App.—El Paso 2011, no pet.) (“An order requiring the deposit of funds as

security for costs is not a final order [in the probate context].”). Accordingly, we

dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a), 43.2(f).


                                                       /s/ Dana Womack

                                                       Dana Womack
                                                       Justice

Delivered: March 31, 2022




                                            4